McCLELLAN, J.
(dissenting.) — To my mind, there is great doubt of the correctness of the result above announced by my Brothers. Count 5, notwithstanding some of its allegations assume, in a general way, to describe Claude Bogue’s relation to the defendant’s Avay as that of a licensee thereupon, avouIc! seem, by the averment of facts, to state a relation of master and servant between Bogue and defendant when the former Avas *363killed.—See Tenn. C. I. & R. R. Co. v. Hayes, 97 Ala. 201, 205-206, 12 South. 98; Ga. Pac. Ry. Co. v. Propst, 83 Ala. 518, 3 South. 764. That he was not an independent contractor appears clear.—Harris v. McNamara, 97 Ala. 181, 12 South. 103; Drennen v. Smith, 115 Ala. 396, 22 South. 442. If he was upon the way in authorized performance of service for the defendant, as a servant, he was not, of course, a mere licensee or within the class generally described as upon premises by invitation.
If count 5 describes, by allegations of fact, a relation of master and servant when the injury Avas suffered by Bogue, the count, it Avould seem, Avould fall under the Liability Act. — Subdivision 5, Code, §§ 3910, 2912. Its sufficiency, as against demurrer, is, of course, a different matter. If that count is under the Liability Act, a consequence is that compensatory damages were recoverable if the evidence sustained the allegations of the count. If so, it does not readily appear that the trial court erred to reversal in instructing the jury that compensatory damages alone were award able; Avhereas, if the entire-complaint Avas under Code, §§ 2485, 2486, exemplary damages only Avere recoverable.—L. & N. R. R. Co. v. Street, 164 Ala. 155, 51 South. 306, 20 Ann. Cas. 877; Randle v. B. R. L. & P. Co., 169 Ala. 314, 322, 53 South. 918.
At the. instance of the defendant, the court gave this special charge to the jury: “(28) In this case the laAv presumes that (''laude Bogue was a competent employee to render the. seiwice in AArhich he Avas engaged.” At the instance of the defendant the court gave this special charge: “(66) In no event can plaintiff recover punitive damages in this case.” It may Avell be that the giving of these special instructions committed the defendant to the theory they clearly evidence; and hence forbids the defendant’s insistence in this court upon an in*364consistent (therewith) theory with the view of a reversal.
In any event, I am unable to see how this appeal can be disposed of, both on the pleadings and on the evidence, without determining the relation Claude Bogue bore to the defendant when he was killed.